Citation Nr: 0925723	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-11 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a deviated nasal 
septum.

2.  Entitlement to service connection for a bilateral knee 
disorder, including bilateral knee pain.

3.  Entitlement to an initial disability rating in excess of 
10 percent for a lumbar spine disability.

4.  Entitlement to an initial, compensable disability 
evaluation for residuals of acute renal failure, including 
hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 2000 until 
January 2004.  

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 2008 and was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia for additional development.  Prior to the 
Remand, this matter was before the BVA on appeal from an 
October 2004 rating decision from the RO in St. Petersburg, 
Florida.  The matter has since been transferred to the 
jurisdiction of the RO in Atlanta, Georgia.  The Veteran 
appeared before the undersigned Veterans Law Judge at a Board 
hearing held at the RO in October 2008.

The issue of service connection for a deviated nasal septum 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.   The medical evidence of record does not show that the 
Veteran has a bilateral knee disorder related to his active 
military service.  

2.  The Veteran's lumbar spine disability is not manifested 
by forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

3.  The Veteran's residuals of acute renal failure, including 
hypertension, are not manifested by a diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a bilateral knee disorder have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for a lumbar spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Code 5292 (2008).

3.  The criteria for an initial, compensable evaluation for 
residuals of acute renal failure, including hypertension, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.71a, Diagnostic Code 5292 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
This appeal arises from disagreement with the initial 
evaluations following the grant of service connection for a 
lumbar spine disability and hypertension and acute renal 
failure.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2004 that fully addressed 
all three notice elements and was sent prior to the initial 
RO decision for service connection.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
The letter informed him that his service connection claims 
must be supported by evidence indicating a current 
disability, evidence that the injury or disease was incurred 
or aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
federal records.   Finally, he was informed that it was his 
responsibility to support his claim with appropriate 
evidence, though VA would help him obtain records from any 
non-federal sources.
 
With respect to the Dingess requirements, in February 2009, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Although the notice provided addressing the rating criteria 
and effective date provisions were not provided until 
February 2009, the claims were subsequently readjudicated in 
an April 2009 Supplemental Statement of the Case.  Thus any 
timing error was cured by the readjudication of the claims.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and the 
Veteran has submitted private medical records.  He was also 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  In 
addition, he was afforded a VA medical examination in 
September 2004, which provided specific medical opinions 
pertinent to the issue on appeal.  The Veteran has not 
submitted, and the records do not indicate, that the 
Veteran's lumbar spine disability or hypertension and acute 
renal failure have worsened in severity to indicate that the 
VA examination provided is not representative of his current 
disabilities.  Additionally, as will be explained later in 
the decision, sufficient medical evidence is already of 
record to provide an evaluation of the Veteran's current 
level of disability for his service-connected lumbar spine 
and residuals of acute renal failure, including hypertension.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection Law

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  That 
an injury or event occurred in service alone is not enough.  
There must be chronic disability resulting from that injury 
or event.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Bilateral Knee Disorder

The Veteran contends that he developed a bilateral knee 
disorder in service, with symptoms including knee pain.  

The Veteran's service treatment records generally indicate 
numerous reports of treatment regarding the Veteran's knees.  
For example, the Veteran was evaluated by the Orthopedic 
Clinic for bilateral knee pain in January 2002.  The examiner 
reported that the Veteran had a history of chronic bilateral 
anterior knee pain for several years.  The examiner found a 
full range of motion, bilaterally, with no effusion, joint 
line tenderness, knee tests were generally negative, and he 
had varus and valgus stability.  There was negative 
patellofemoral crepitus and x-ray data was normal.  The 
examiner diagnosed him with mild bilateral patellofemoral 
syndrome.  The Veteran reported knee trouble prior to his 
separation from service, in a September 2003 Report of 
Medical History.  He reported that he had been diagnosed with 
bursitis in his knees and that they would swell when he ran.  
However, the examiner that performed his separation 
examination found his lower extremities to be normal.  

A VA examination was provided in September 2004.  The Veteran 
reported that his knees started bothering him in 2000; they 
swelled when he ran.  He also reported that after the 
military he stopped running and his knees stopped swelling 
and bothering him, though he did have mild aching going up 
stairs.  The September 2004 VA examiner found that his 
bilateral knees showed no swelling, erythema, or heat.  
Flexion was at 140 degrees and he had full extension.  The 
knees were stable with varus and valgus motion and there were 
negative tests.  Additionally bilateral knee x-rays showed no 
definite abnormality.  The examiner diagnosed him with no 
clinical or radiological evidence of osteoarthritis or other 
arthropathy of the bilateral knees.

The Veteran's private medical records and VA outpatient 
treatment records similarly did not provide any complaints of 
or diagnoses of a knee disorder.

Although the Veteran was treated for a knee disorder in 
service, the record does not indicate that he is currently 
diagnosed with any kind of knee disorder.  A threshold 
requirement for the granting of service connection is 
evidence of a current disability.  In the absence of evidence 
of a current disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 
 
As previously noted, the Veteran was advised of the need to 
submit medical evidence demonstrating both current disorders, 
as well as medical evidence demonstrating a nexus between the 
claimed current disorders and service by way of the VCAA 
letter provided to him, but failed to do so.  Although the 
Veteran submitted private medical records from Southwest 
Healthcare System, these records did not provide records of 
treatment for or medical opinions regarding a diagnosed knee 
disorder.  A claimant has the responsibility to present and 
support a claim for benefits under laws administered by the 
VA, 38 U.S.C.A. § 5107(a).  

No medical evidence of record indicates that the Veteran has 
a current diagnosis of a knee disorder in regards to either 
of his knees.  The only other evidence provided as to the 
Veteran's claim is his belief that he has a knee disorder 
related to his service.  Although he can provide testimony as 
to his own experiences and observations, the factual question 
of if he has such a disorder due to service is a medical 
question, requiring a medical expert and he is not competent 
to render such an opinion.  Espiritu, 2 Vet.App. at 495.  He 
does not have the requisite special medical knowledge 
necessary for such opinion evidence.  

The preponderance of the evidence is against the claim; the 
benefit of the doubt rule does not apply.  Gilbert, 1 
Vet.App. at 58. The Veteran's claim for service connection 
for a bilateral knee disorder is denied. 

Increased Rating Law

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  In 
addition, in evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

Lumbar Spine

The Veteran contends that his lumbar spine disability is more 
severe than indicated by his current 10 percent rating.

Lumbar spine disabilities are rated on the basis of 
limitation of motion, with evaluations assigned under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  A note following the schedular criteria indicates 
that, for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is from 0 to 90 degrees, extension 
from 0 to 30 degrees, left and right lateral flexion from 0 
to 30 degrees, and left and right lateral rotation from 0 to 
30 degrees. C.F.R. § 4.71a.  In the alternative, an 
evaluation can be assigned under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Diagnostic Codes 5235-5243. 

The General Rating Formula for Diseases and Injuries of the 
Spine assigns evaluations with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by the residuals of the injury 
or disease. The formula provides that a 10 percent rating is 
assigned if forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; or 
forward flexion of the cervical spine is greater than 30 
degrees but not greater than 40 degrees; or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degree; or the combined 
range of motion of the cervical spine is greater than 170 
degrees but not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or the combined range of motion of 
the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A disability evaluation of 30 percent would be warranted upon 
a showing of favorable ankylosis of the entire cervical spine 
or forward flexion of the cervical spine of 15 degrees or 
less. A 40 percent evaluation would only be warranted if 
there is unfavorable ankylosis of the entire cervical spine, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine. A 50 percent rating requires unfavorable ankylosis of 
the entire thoracolumbar spine. A 100 percent rating is 
granted if the Veteran has unfavorable ankylosis of the 
entire spine. 38 C.F.R. § 4.71a. 

The Veteran's service treatment records generally indicate 
that the Veteran made complaints of, and received treatment 
for, back pain.  A November 2002 MRI found him to have a 
broad bulging of the disc at L4-5, without significant 
central or foraminal stenosis, as well as mild spondylosis at 
L5-S1.  He was diagnosed with chronic low back pain in May 
2003.  A December 2003 record indicates that the Veteran was 
diagnosed with low back pain and cleared for separation.

A VA examination was provided in September 2004, wherein the 
Veteran reported that prolonged activity, standing, sitting, 
walking greater than three to five minutes, and lifting 
caused lumbar back pain.  He reported flare-ups if he was in 
a position where he had to sit or stand or is unable to 
alternate.  He reported that during the flare ups he would 
ask for a couple of days off; this occurred about once a 
month.  He had no incapacitating episodes and was not given 
bedrest by a physician in the last nine months.

The September 2004 VA examiner found the Veteran to have an 
intact lumbar curvature, with no deformities.  Range of 
motion included forward flexion from 0 to 90 degrees, with 
complaints of pain from 70 to 90 degrees.  Extension was 0 to 
20 degrees, with no complaints of pain.  Bilateral flexion 
was 30 degrees, with pain at 30 degrees.  Rotation was 0 to 
30 degrees, with pain at 30 degrees.  X-rays showed narrowing 
of L5-S1 disc space, which the examiner opined may be normal 
for the Veteran or secondary to disc disease, with possible 
spinal bifida curvature at the S1 vertebra level.  The 
examiner diagnosed him with degenerative disc disease at L5-
S1.  

The private medical records submitted by the Veteran 
indicated that he continued to complain of low back pain, but 
did not contain records of any treatment for his low back 
disability.  

The VA outpatient treatment records did generally indicate 
that the Veteran continued to complain of back pain.  A May 
2005 VA outpatient treatment record found that the Veteran 
was neurologically alert and oriented, with no focal defects.  
His straight back leg raising was limited 30 to 40 degrees, 
which caused him pain in the low back.  An April 2006 lumbar 
x-ray found vertebral heights and alignment to be normal, 
with slight narrowing of L5-S1 disc space, which could be 
normal or represent disc disease.  The examiner found 
possible spina bifida occulta at the S1 vertebra level, 
slight narrowing of L5/S1 disc space, which may be normal for 
the Veteran or represent disc disease.  There was a slight 
area of increased density overlying the posterior element of 
L5 vertebra, which could represent artifact or sclerosis.  
Additionally, the pathology shown by x-ray in 2006 was not 
significantly different than that of the 2004 VA x-ray, 
indicating that his low back disability had not increased in 
severity.  

In April 2007, the Veteran reported that his back pain had 
improved, but that he still had mild back pain, which was 
controlled by pain medications.  A February 2008 record 
similarly found the Veteran's low back pain to be currently 
stable and the Veteran has not claimed that his range of 
motion has changed.  Sufficient medical evidence is thus of 
record to evaluate the Veteran's current claim even though 
his last VA examination occurred in 2004.

No specific diagnosis of intervertebral disc syndrome are of 
record.  VA outpatient treatment records, including the May 
2005 record, found the Veteran to be neurologically alert and 
oriented, with no focal deficits.  

The medical evidence of record does not show that the 
Veteran's service-connected lumbar spine disorder manifests 
symptoms that meet the criteria for the next higher 20 
percent rating.  The evidence shows that forward flexion of 
the thoracolumbar spine was found to be greater than 60 
degrees and have a combined range of motion greater than 120 
degrees; no ankylosis or abnormal gait were found or claimed 
by the Veteran. 

It is necessary to consider, along with the schedular 
criteria, functional loss due to flareups of pain, 
fatigability, incoordination, pain on movement and weakness. 
DeLuca, 8 Vet. App. at 206-7.  The Board finds that there is 
evidence of functional impairment as a result of flareups of 
symptomatology, but that this functional impairment was 
contemplated by the RO when granting the 10 percent 
disability evaluation.  The September 2004 examiner noted 
that the Veteran was additionally limited by pain, but no 
additional limitation was noted for fatigue, weakness, or 
incoordination.  Therefore, even considering pain, the 
Veteran does not meet the criteria for the next higher rating 
of 20 percent.  The Veteran's functional impairment as a 
result of flareups of symptomatology does not warrant a 
greater disability evaluation than already granted by the RO. 

The Board must evaluate any associated objective neurological 
abnormalities separately under an appropriate diagnostic 
code.  The September 2004 VA examiner did not diagnose 
intervertebral disc syndrome.  Additionally, his VA 
outpatient treatment records generally found the Veteran to 
be neurologically alert and oriented, with no focal deficits, 
and the Veteran has not reported such abnormalities, such as 
bowel and bladder impairment.

With respect to intervertebral disc syndrome, under 
Diagnostic Code 5243, based on incapacitating episodes, a 20 
percent rating evaluation would require incapacitating 
episodes of a total duration of at least two weeks but less 
than four 
weeks during the past 12 months, with an "incapacitating 
episode" defined as a period of acute signs and symptoms due 
to intervertebral disc syndrome that required bedrest 
prescribed by a physician and treatment by a physician. 
38 C.F.R. § 4.71a.

During the September 2004 VA examination, the Veteran 
reported no time off work in the past 12 months secondary to 
medical conditions, but that he did miss some classes 
secondary to back pain.  However, they were not prescribed by 
his doctor.  

No evidence shows that the Veteran had incapacitating 
episodes prescribed by a physician or as part of a 
physician's treatment for his service-connected back 
disability.  There is also no evidence that the Veteran was 
ever hospitalized for his disability.  The physician-
prescribed bed rest and treatment is the defining criteria 
for a rating increase for intervertebral disc syndrome. 
Therefore, assuming arguendo that the Veteran does have 
intervertebral disc syndrome, his symptoms are not shown to 
meet the criteria for a rating of 20 percent based on the 
number of incapacitating episodes experienced by him.  

The Board has taken into consideration VA outpatient 
treatment records not specifically identified herein.  While 
these records show complaints of back pain, none of the 
records show that he meets the criteria for the next higher 
rating of 20 percent.

Finally, the disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id. The Board finds 
that no exceptional or unusual factors are in evidence, such 
as marked interference with employment or frequent periods of 
hospitalization, which would warrant an extraschedular 
evaluation.

In view of the foregoing, as the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert, 1 Vet. App. at 58.  
The Veteran's claim for an initial rating in excess of 10 
percent for his service-connected lumbar spine disability is 
denied.  

Hypertension and Acute Renal Failure

The Veteran further contends that his residuals of and acute 
renal failure, including hypertension, is more severe than 
the initial, noncompensable rating previously granted him.

The criteria for a renal dysfunction provide that a 
noncompensable evaluation is for assignment with evidence of 
albumin and casts with a history of acute nephritis or 
hypertension noncompensable under Diagnostic Code 7101.  The 
next higher 30 percent evaluation contemplates constant 
albumin or recurring with hyaline and granular casts or red 
blood cells, or transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101.  A 60 
percent evaluation is for assignment with evidence of 
constant albuminuria with some edema; definite decrease in 
kidney function; or hypertension at least 40 percent 
disabling under diagnostic code 7101.  38 C.F.R. § 4.115a.  

Under Diagnostic Code 7101, a 10 percent evaluation is for 
assignment for hypertension with diastolic pressures 
predominantly 100 or more, or systolic pressures 
predominantly 160 or more, or for an individual with a 
history of diastolic pressures predominantly 100 or more who 
require continuous medication for control.  The next higher 
20 percent evaluation contemplates hypertension with 
diastolic pressures predominantly 110 or more, or systolic 
pressures predominantly 200 or more.

The Veteran's service treatment records indicate that he was 
treated for acute renal failure, in December 2001.  The 
examiner diagnosed him with acute renal failure from partial 
obstruction and allergic interstitial nephritis.  He was 
diagnosed with acute renal failure, likely intrinsic, with 
elevated sed rate and no evidence of hydronephrosis.  In his 
December 2003 Report of Medical History, the Veteran reported 
having high blood pressure from kidney failure.   

The Veteran's in-service blood pressure records, following 
his kidney failure episode, included findings ranging from 
154/94 in January 2002, 146/86 in May 2002, and 142/82 in 
March 2003.  The Veteran's December 2003 examination to clear 
him for separation reported a blood pressure of 139/82.  

During his September 2004 VA examination, the Veteran 
reported that he was diagnosed with renal failure in service, 
that his renal function had cleared up, but that while in the 
hospital he developed hypertension and that he has been on 
hypertensive medication since that time.  He denied any 
symptomatology from his hypertension.  The examiner found the 
Veteran's urinalysis within normal limits, microalbumin 0.8, 
and BBC within normal limits.  The examiner diagnosed him 
with status post renal failure secondary to nonsteroidal 
anti-inflammatory drug (NSAID) use, with residuals of 
hypertension and normal kidney function at present.  The 
examiner reported his blood pressure as 124/84.

Private medical records and VA outpatient treatment records 
generally did not indicate any complaints regarding or 
treatment for kidney dysfunction.  However, Dr. V.N., in 
March 2003, generally indicated that the Veteran's blood 
pressure was in the 100-110s/50-60s.  Dr. R.H., in March 
2003, found his blood pressure to be 128/64.  VA outpatient 
treatment records found blood pressures ranging from 138/78 
in May 2005, 124/76 in April 2006, 130/82 in April 2007, and 
122/78 in February 2008.  Additionally, no medical evidence 
is of record to indicate that the Veteran has had acute renal 
failure since his initial, in-service event.  The Veteran has 
also not made such a claim.  Thus, even though a VA 
examination was last provided in 2004, there is enough 
medical evidence of record to provide a current picture of 
the Veteran's service-connected residuals of and acute renal 
failure, including hypertension, to make a current evaluation 
of that service-connected disability.

A compensable, 10 percent evaluation, under Diagnostic Code 
7101, is for assignment for hypertension with diastolic 
pressures predominantly 100 or more, or systolic pressures 
predominantly 160 or more, or for an individual with a 
history of diastolic pressures predominantly 100 or more who 
require continuous medication for control. The Veteran's 
diastolic pressures have consistently ranged under 100, as 
have his systolic pressures.  Additionally, the Veteran's 
service treatment records indicate that his diastolic 
pressures were not predominantly 100 or more prior to his 
taking medication for control.  Indeed, the Veteran's in-
service diastolic pressure readings were generally below 100.  

The September 2004 VA examiner found the Veteran to have 
normal kidney function.  A compensable, 30 percent evaluation 
contemplates constant albumin or recurring with hyaline and 
granular casts or red blood cells, or transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.  The record does not indicate that the 
Veteran has been found to have such findings.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1), have been 
considered.  There is a three-step analysis for determining 
whether an extra-schedular evaluation is appropriate.  Thun 
v. Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology 
of the Veteran's service-connected disability and the 
established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.  The VA 
outpatient treatment records, including the April 2006 
record, have generally found the Veteran's high blood 
pressure to be controlled and no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization that would 
warrant an extraschedular evaluation.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply. Gilbert, 1 Vet. 
App. at 58. The Veteran's claim for an initial, compensable 
rating for residuals of acute renal failure, including 
hypertension, is denied.  


ORDER

Service connection for a bilateral knee disorder is denied.

Entitlement to an initial disability rating in excess of 10 
percent for a lumbar spine disability is denied.

Entitlement to an initial, compensable disability rating for 
residuals of acute renal failure, including hypertension, is 
denied.


REMAND

The Veteran has reported, as indicated in his August 2008 
hearing testimony, that his deviated nasal septum was caused 
by his getting kicked in the face by another Marine, in 
November 2003.

The Veteran's service treatment records generally do not 
indicate that the Veteran was treated for an injury such as 
the one described in service.  His September 2003 separation 
examination generally found his head, face, and nose to be 
normal.  Additionally, a December 2003 separation examination 
did not indicate any injury such as the one described by the 
Veteran and cleared him for separation.

The September 2004 VA examination found the Veteran's nose to 
be slightly deviated to the right, without complications.  No 
medical opinion was provided as to the etiology of the 
deviated septum, though the examination report recites that 
the Veteran reported that right before he was discharged he 
was kicked in the face in an altercation.  He also reported 
that the right side of his face and nose went numb for 
"months," but that the feeling had come back, with no 
problems, numbness, pain, or difficulty breathing through his 
nasal passages.  

The Veteran's spouse, in February 2008, provided a statement 
reporting that she had witnessed the Veteran getting kicked 
in the face prior to his discharge.  She further reported 
that the Veteran had to be taken to the emergency room 
following that incident.

The record does not indicate that medical evidence from the 
emergency room visit claimed by the Veteran's wife has been 
associated with the claims file or requested by the RO.  As 
such evidence would be probative as to determining the 
occurrence of the claimed in-service event, the RO/AMC should 
request that the Veteran provide information regarding his 
emergency room treatment or the medical evidence in question 
and obtain those records if possible.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the 
Veteran and request that he provide 
information regarding his emergency 
room treatment following his claimed 
November 2003 injury.  

After the Veteran has identified such 
record, the RO/AMC should request the 
identified records.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact 
should be documented in the claims 
file, and the Veteran should be 
informed in writing.

After the receipt of the requested 
information, the RO/AMC should examine 
the record to determine if any further 
development is necessary, including 
whether a VA examination, to include an 
opinion, is needed regarding the 
etiology of the Veteran's deviated 
nasal septum.  

2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


